Filed by Franklin Managed Trust Pursuant to Rule 425 under Securities Act of 1933. Subject Company: Franklin Value Investors Trust on behalf of Franklin Large Cap Value Fund File No. 333-208952 Shareholder Name Address Address Address Reference Number: IMMEDIATE ACTION REQUESTED RE: Franklin Large Cap Value Fund Dear Shareholder: Recently, you received proxy materials regarding the proposed reorganization of the Franklin Large Cap Value Fund. Your voice is important in this proxy vote process and the Special Meeting of Shareholders scheduled to be held on April 29th is quickly approaching. We have made numerous attempts to reach you by mail and/or phone in the last several weeks. If we do not obtain enough votes to conduct the meeting, the meeting will be adjourned and we will continue to request shareholder participation to reach required quorum. To cast your vote at your earliest convenience and eliminate additional communications on this matter, please call 1-844-700-1484 (toll-free) between 9:00 a.m. and 9:00 p.m. Eastern Time, Monday through Thursday, between 9:00 a.m. and 6:00 p.m.
